Citation Nr: 0308741	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to smoking tobacco during active military 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran has verified active service from November 1943 to 
February 1946 and from September 1954 to November 1965. The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In March 1999, the Board remanded this case 
to the RO for additional adjudication.  It has been returned 
to the Board for further consideration.


REMAND

The claims file only contains discharge documents for the 
veteran's service from November 1943 to February 1946 and 
from September 1954 to November 1965.  The veteran retired 
from service with approximately 20 years and five months of 
service.  Since there appears to have been a break at some 
point in the veteran's service, verification of the 
additional service between February 1946 and September 1954 
is necessary.

The veteran's widow has indicated that the veteran was 
treated as a retiree at the Air Force Hospital at Barksdale 
Air Force Base, Louisiana, and has requested that these 
records be obtained.  The RO contacted the hospital in May 
2001 and was advised there were no records.  The record does 
not reflect that the RO attempted to obtain any such records 
that may have been retired.  Since the veteran had died 
approximately nine years earlier, records may have been 
retired to the National Personnel Records Center (NPRC).  
Since these are government records, VA has an obligation to 
attempt to obtain them.

The immediate cause of the veteran's death was recurrent 
acute myocardial infarction with a contributory cause being 
chronic obstructive pulmonary disease.  The veteran's widow 
claims the veteran's smoking during service caused the 
veteran's pulmonary problems.  That the veteran smoked is 
documented in the record.  However, the medical evidence does 
not provide an opinion as to whether the veteran's smoking 
during service caused his chronic obstructive pulmonary 
disease.  Accordingly, this case will be returned to the RO 
to obtain a VA medical opinion concerning the veteran's 
smoking and his development of chronic obstructive pulmonary 
disease.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain verification of 
any service the veteran may have had 
between February 1946 and September 1954.  

2.  The RO should attempt to obtain any 
available retiree medical records 
concerning the veteran's treatment at the 
Air Force Hospital at Barksdale Air Force 
Base.  If necessary, additional 
information concerning such treatment 
should be obtained from the appellant.  
In attempting to obtain such records, the 
RO should advise NPRC that retiree 
records are being sought and provide both 
the veteran's Social Security number and 
his service number.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  Following receipt of any additional 
evidence, the RO should request that the 
veteran's claims file be reviewed by a VA 
pulmonary specialist for the purpose of a 
medical opinion.  Advise the reviewer 
that the veteran had approximately 20 
years of service between 1943 and 1965 
and that in 1956 he was noted to be 
smoking approximately one pack of 
cigarettes per day.  The reviewer should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
smoking during service alone caused his 
later developing chronic obstructive 
pulmonary disease, or whether the 
veteran's entire smoking history - 
including during and after his military 
service -- was the cause of the chronic 
obstructive pulmonary disease.  Send the 
claims file to the reviewer.  

4.  Following completion of the above, 
the RO should review the claim.  If the 
decision remains adverse to the claimant, 
she and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  

The case should then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The claimant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



